Title: To James Madison from James Taylor, 29 November 1808
From: Taylor, James
To: Madison, James



My dear Sir,
New Port 29th. Nov 1808.

Will you be so good as to give the enclosed letter to Mr. Graham your self, as it contains a draft for $1000. to be forwarded to my good old father.
We have but little new in this quarter.  It is said Gov: Scott H. Taylor & Judge Trumble are three of the electors.  It is uncertain who the fourth on this side of the State will be.  How ever it will be republicans.
Genl. Sandford & Genl. Jos: Winlock are the Brigadiers to Comd. the quota of the 100.000 from this State, both good officers
We are all anxious to hear how our affairs are likely to terminate as to the embago, but I am sure no repeal can take place under existing circumstances.  Our friends are generally well in this quarter & thro the State.
Accept with Mrs. Madison my best wishes & believe me to be very Sincerly your friend & Servt. In hast

James Taylor

